Case 2:20-cv-00012-JRS-MJD Document 44 Filed 06/23/20 Page 1 of 2 PageID #: 568




                                                                           FILED
                                                                    4:25 pm, Jun 23, 2020
                                                                     U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                     Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 44 Filed 06/23/20 Page 2 of 2 PageID #: 569
